DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection(s) of Claims 2, 3, 6, 7 and 9-14 are rejected under are withdrawn in view of the amend claim language.

Drawings
The drawings were received on 01/13/2020 are acceptable.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. [US 5,907,267].
Claim 1, Reid et al. discloses a contactor [2], comprising: a housing [4/6]; a static iron core [22], a movable iron core [20], and a contact holder [26] positioned in the housing [4/6], and configured [via 26a] to actuate a plurality of contacts [48/50] of a contact module [40] when the contact module [40] is attached to the housing [4/6], wherein the static iron core is fixed to the housing, the movable iron core and the static iron core are disposed opposite to each other [figure 2], and the contact holder is fixed to the movable iron core; and a built-in switch [18] positioned in the housing, wherein the built-in switch comprises a static contact piece fixed [16] to the housing and a moving contact piece [30] fixed to the contact holder [26], and the contact holder is configured to drive the moving contact piece to move so as to switch an on/off state of the built-in switch [col. 2 line 57 to col. 3 line 19].  
Claim 2, Reid et al. discloses the contactor according to claim 1, wherein the built-in switch comprises a normally open switch and a normally closed switch that operate in unison, wherein the moving contact piece [30] comprises a first moving contact piece [30a] and a second moving contact piece [30a]; and wherein the static contact piece [16] comprises a first pair of static contact pieces and a second pair of static contact pieces fixed to the housing and positioned between the first moving contact piece and the second moving contact piece [col. 3 lines 9-15].
 Claim 4, Reid et al. discloses the contactor according to claim 1, wherein the housing comprises a first side plate and a second side plate [sidewalls 4a; see figure 1] disposed opposite to each other, the first side plate has a first clamping slot [6a] and a first toggle through hole [4b], and the contact holder has a first toggle recess [26a] corresponding to the first toggle through hole [4b]; and the contactor further comprises a first switch [40] detachably mounted on the first side plate, the first switch comprising a first buckle [42d] and a first toggle rod, wherein the first buckle [42d] is positioned in the first clamping slot [6a; col. 3 lines 39-41], and the first toggle rod passes through the first toggle through hole and is positioned in the first toggle recess.  
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Reid discloses the newly recited claim limitation of “a contact holder [26] positioned in the housing [4/6], and configured [via 26a] to actuate a plurality of contacts [48/50] of a contact module [40] when the contact module [40] is attached to the housing [4/6]”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837